Advisory Opinion by Mr. Justice Yantis. Pursuant to your request for an Advisory Opinion, based upon the foregoing statement of facts submitted by you in the matter of the claim of Niels Nielsen vs. Illinois Emergency Relief Commission, the following opinion is submitted, based upon the aforementioned statement: We find that at the time of the accident in question, both employer and employee were operating under and bound by the provisions of the Illinois Workmen’s Compensation Act; that by virtue of the provisions of Section 8 (e), Subsections 15 and 17 of said Act said Commission is liable for the payment of compensation for permanent partial loss of the use of claimant’s right leg; that said percentage of disability is not less than forty-six (46) per cent, and that payment of One Thousand ($1,000) Dollars in full adjustment with claimant for his injuries under a stipulated agreement by claimant and his attorney with said Commission, is fully justified by the record. It further appears that all hospital and medical bills have been paid, the former in the sum of Four Thousand Six Hundred Ninety-one and 55/100 ($4,691.55) Dollars and the latter in the sum of Nine Hundred Fifty ($950.00) Dollars. We, therefore, find that claimant is entitled, upon said attached statement of fact, to receive payment of compensation in a lump sum of One Thousand ($1,000.00) Dollars. We are further of the opinion that payment of such claim should be subject: First, to a dismissal of the claim of said Niels Nielsen vs. State, C. of C. No. 2791, now pending in this court, and second, that payment of said sum shall be made by the Illinois Emergency Belief Commission out of any funds held by it and allocated for the payment of such claims.